Title: Hamilton-Oneida Academy Mortgage, [15 August 1795]
From: Hamilton-Oneida Academy,Hamilton, Alexander
To: 


[August 15, 1795.] “Be it remembered that on the fifteenth day of August in the Year one thousand seven hundred and ninety five, The Trustees of Hamilton Oneida Academy, to wit Alexander Hamilton, Eli Bristoll, Erastus Clark, James Dean, Moses Foot, Sewall Hopkins, Thomas R. Gold, Michael Myers, Jonas Platt, Jedediah Sanger, John Sergeant, Timothy Tuttle, Samuel Wells, Asahel S. Norton and Joel Bradley … for securing The Payment of seven hundred Dollars within two Years from the twenty ninth day of July 1795, with lawful Interest annually, Have mortgaged unto Erastus Clark … and Jonas Platt and Thomas R. Gold … two certain Pieces, Parcels or Tracts of Land lying in … Town of Paris on a large Tract of Land granted to the Rev. Samuel Kirkland.…”
